Bedee, J.,
read the following dissenting opinion :
No serious objection is or can be raised against the act of our legislature of March 25th, 1864, to enable the township to relieve its inhabitants, by taxation, from the bur-then of a draft. The right to pass such a law has been recognized by this court, but the chief ground of objection is that the action of the township under it was in conflict with the enrollment act of congress. Although the township could not, under color of the act of the legislature or otherwise, adopt any mode of relief that would either impede or defeat the act of congress, yet any mode of relief thought best by the township, under the act of the legislature not inconsistent with the act of congress, could be adopted. The inhabitants of the township by a larger vote than required by the law, on the 25th March, 1864, resolved to raise thirty-one thousand dollars, by assessment and taxation. They further resolved that the same, so ordered to be raised, or such part thereof as should come into the hands of -the collector, should be applied by him to the payment of the commutation money for the exemption from the draft, of such, persons as should be drafted and accepted for the township, *460at the then ensuing’ draft, the one then ordered. It is urged that this object, to raise and pay commutation money, contravened the act of congress. It may be conceded as insisted by the counsel of the prosecutors, that the purpose of the enrollment act was to raise men, but nevertheless it expressed no preference for a drafted man over a substitute. The act was satisfied with either. To compel drafted persons to go into actual service was a hard necessity which congress, in the act, was willing to avoid, and to that end it was enacted that any person drafted could furnish an acceptable substitute to take his place in the draft, or he could pay to such person as the secretary of war should authorize to receive it, such sum not exceeding three hundred dollars, as the secretary should determine for the procuration of such substitute, and thereupon such person so furnishing the substitute or paying the money, should be discharged from further liability under that draft. Act March 3d, 1863, § 13. The amendatory act of 1864 fully recognizes the provisions of the act of March 3d, 1863, that the money was to be paid for the procuration of a substitute, but limits the time of exemption from a further draft so as not to exceed one year. The object, then, of the enrollment act, was to obtain drafted men or substitutes, and the payment of the money was only a means to procure the substitute. The amount fixed by the secretary of war was not as a fine or penalty to be imposed upon the drafted men for not going into actual service, or furnishing a substitute himself, but a sum fixed that the government was satisfied to receive for the purpose of procuring a substitute, and which the drafted man could, at his option, pay under the act. This, to my mind, is the plain meaning of the terms of the law. If each three hundred dollars paid would not provide a substitute, and thereby less substitutes be raised from any one draft than otherwise, still that difficulty would not affect the legality of the action of the township, it could only question the wisdom of that provision of the law. But it is not improb*461able that some regard was had to that, among other contingencies of the draft, in ordering it to be made for fifty per cent, more than the necessary number required, and besides other drafts could be ordered to supply any deficiency. There is no difference, so far as the act of congress is concerned, between the township raising money to pay for substitutes to be furnished by the drafted men or the township, and raising money for substitutes, to be procured by the general government. The latter undertakes, in the law, to procure a substitute upon payment of a certain stun to be fixed by the secretary of war, and all drafted persons can be so relieved. The language of the enrollment act need only to be read and taken in its plain terms, to see that there is no discrimination between famishing the substitute and paying the money. “ Any drafted person may furnish an acceptable substitute, or lie can pay such sum, &c , for the procuration of such substitute, and thereupon such person so furnishing the substitute or paying the money, shall be discharged from further liability under that draft.” This is the language of the act of 1863, and the act of 1864 in no wiée changes it, except as to the time of exemption, by the payment of the money. In short, (he act of congress does not prefer a drafted man to a substitute. The person drafted my furnish an acceptable substitute himself, or pay the money for the procuration of such. If the township raises money under an act of the legislature, to furnish substitutes for drafted men, ils legality could not, I apprehend, be sucees-fnlly questioned. In this case, whether -wisely or not on the part of the township, it. makes no difference; the township instead of furnishing the substitutes or raising the money in words for substitutes, voted to raise money to pay three hundred dollars for the exemption of each drafted man, and therebjr adopted a mode recognized by the act of congress, whereby the general government could obtain substitutes, and with which, whether wise or not on the part of congress, that act. was satisfied. Exemption from personal service was the result accomplished whether the drafted man or the town*462ship furnished the substitute, or the money for the procuration of a substitute was paid to the secretary of war.
This action of the township is no more liable to the imputation of inducing the person drafted to stay at home than if the substitutes were actually procured by the township. The effect of any law to raise money for volunteers or substitutes is to allow those drafted or liable to a draft to remain at home. The township could so act under the law of March 25th, 1864, as would, in its opinion, best relieve the inhabitants from their burthen, provided it did not contravene the act of congress, and in determining that we must take the act as it is. In my opinion the action of the township was not in conflict with the act of congress, and the judgment of the Supreme Court should be affirmed.
For affirmance — Bedle, Dalrymple, Woodhull, Depue, Clement. 5.
For reversal — The Chancellor, Vredenburgh, Ogden, Wales, Vail, Kennedy. 6.
Judgment reversed.